Filed 10/20/20 P. v. Quintana CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


 THE PEOPLE,                                                  B302517

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. KA098952)
           v.

 GEORGE ANGEL QUINTANA,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Steven D. Blades, Judge. Affirmed.
      Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Charles S. Lee and Chung L. Mar, Deputy
Attorney Generals for Plaintiff and Respondent.
                       _________________
       George Angel Quintana appeals from a postjudgment order
summarily denying his petition for resentencing under Penal
Code section 1170.951 as to his prior conviction of voluntary
manslaughter. Because section 1170.95 does not provide relief
for individuals convicted of voluntary manslaughter, we affirm.

        FACTUAL AND PROCEDURAL BACKGROUND

A.    The Killing
      Quintana and Corey Antonio Gardner were members of the
Eastside Bolen Park gang.2 On the night of January 29, 2011
Gardner and Quintana were drinking beer at the home of
Andrew Aguilar. Aguilar was the former boyfriend of Gardner’s
cousin, Athena Scott. At some point early the next morning,
Aguilar called Robert Pichardo (Robert) to ask whether he
wanted to hang out. Robert told him not to come over to the
house because Scott was there with her new boyfriend, Diego
Sparling. Sparling was a member of a rival gang known as the
Northside Bolen Park gang. Despite Robert’s warning, Aguilar,
Quintana, and Gardner drove over to the house.
      Upon arriving at the house, Quintana, Aguilar, and
Gardner looked in Sparling’s direction, yelled “Eastside Bolen,”
“rushed” Sparling, and began hitting him. Robert’s brother Rene
Pichardo (Pichardo) became involved in the fight. During the
fight Pichardo was stabbed three times in the right chest and

1       Unless otherwise stated, all statutory references are to this
code.
2     The summary of facts is drawn from our prior opinion in
People v. Quintana (May 2, 2017, B248542) [nonpub. opn.]
(Quintana I).




                                   2
three times on his side. Five of the wounds were potentially
fatal, and Rene died 11 days later from his injuries.

B.     Quintana’s Conviction of Second Degree Murder, Our
       Reversal, and His Plea to Voluntary Manslaughter
       A jury found Quintana not guilty of assault by means of
force likely to produce great bodily injury, but it was unable to
reach a verdict as to the murder count. In a second trial the jury
found Quintana guilty of second degree murder (§ 187, subd. (a))
and found true the allegation the crime was committed for the
benefit of a criminal street gang (§ 186.22, subd. (b)). The trial
court sentenced Quintana to 15 years to life in prison.
       In Quintana I we reversed. During jury deliberations, the
jurors asked the trial court to “[f]urther explain Natural &
Probably [sic] Cause.” The trial court instructed the jury that it
should consider whether “a perpetrator or someone who aided
and abetted the perpetrator commit the simple assault, and did
the simple assault get out of hand, did it escalate to the crime of
murder, and was it foreseeable that that could have happened.
And again, you have to decide what the facts are of that
particular case.” We concluded this instruction was erroneous
and required reversal because it “omitted the requirement that
the consequence must have been reasonably foreseeable, and
likely to have happened, and not merely possible.” (Ibid.) We
explained, “Error in instructing the jury as to the elements of the
natural and probable consequences doctrine is reviewed under
the Chapman harmless beyond a reasonable doubt standard. . . .
Here, we cannot conclude that the error was harmless beyond a
reasonable doubt. [¶] This was clearly a close case. . . . That the
jury was deadlocked as to both defendants, received the




                                 3
additional instructions, and was able to reach its verdicts shortly
thereafter suggests that those verdicts were based on the
erroneous instructions. [Citation.] Moreover, the evidence was
extremely conflicted in this case, with no eyewitness to the
stabbing or retrieval of the murder weapon, disputed testimony
as to whether Pichardo at some point had the upper hand in the
struggle, and uncontroverted evidence that both defendants were
stabbed by an unknown person. Therefore, instructing the jury
in this case that a natural and probable consequence was one
that could have happened was not harmless beyond a reasonable
doubt.”
       On remand, Quintana pleaded no contest to one count of
voluntary manslaughter (§ 192, subd. (a)), and the trial court
sentenced him to 11 years in prison with 2,990 days of credit.

C.     Quintana’s Motion for Resentencing
       On July 24, 2019 Quintana, representing himself, filed a
petition/declaration in superior court to vacate his conviction and
be resentenced in accordance with recent statutory changes
relating to accomplice liability for murder. Quintana declared, “A
plea to the lesser charge of Voluntary Manslaughter was taken
before the Honorable Judge Robert Martinez in 2017. Petitioner
was not alleged or charged as the actual killer. I pled no contest
to voluntary manslaughter in lieu of going to trial because I
believed I might be convicted of 1st or 2nd degree murder at trial
based on the natural and probable consequences doctrine. [¶]
The facts were that the deceased was assaulted by multiple
assailants during a gathering. During two trials the People
proceeded on the theory of natural and probable consequences.
[¶] Petitioner/Defendant contends that he could not as of




                                 4
January 1, 2019 be convicted of first or second degree murder not
attempt [sic] murder due to the enactment of changes to Penal
Code [section] 188 and the enactment of Penal Code section
1170.95.” The People filed an opposition in which they argued
Quintana was ineligible for relief because section 1170.95 was
unconstitutional and does not apply to convictions of
manslaughter or other crimes other than murder.
       On November 8, 2019 the trial court summarily denied the
petition for resentencing, explaining, “The [c]ourt finds it
unnecessary to appoint counsel for Petitioner or permit a reply
because it has found, in several other cases, that [section]
1170.95 is unconstitutional. In addition, even if the statute was
constitutional, Petitioner pled to the charge of manslaughter, not
murder. Therefore, he does not qualify for relief under the
statute.” Quintana timely appealed.

                          DISCUSSION

A.     Senate Bill No. 1437
       On September 30, 2018 Senate Bill No. 1437 (2017-2018
Reg. Sess.) (Senate Bill 1437) was signed into law, effective
January 1, 2019. Senate Bill 1437 was enacted to “amend the
felony murder rule and the natural and probable consequences
doctrine, as it relates to murder, to ensure that murder liability is
not imposed on a person who is not the actual killer, did not act
with the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human
life.” (Sen. Bill 1437 (2017-2018 Reg. Sess.) § 1; see People v.
Verdugo (2020) 44 Cal.App.5th 320, 325 (Verdugo), review




                                 5
granted Mar. 18, 2020, S260493; People v. Martinez (2019)
31 Cal.App.5th 719, 723 (Martinez).)
       New section 188, subdivision (a)(3), provides, “Except as
stated in subdivision (e) of Section 189, in order to be convicted of
murder, a principal in a crime shall act with malice aforethought.
Malice shall not be imputed to a person based solely on his or her
participation in a crime.” Senate Bill 1437 also added section
189, subdivision (e), which provides, “A participant in the
perpetration or attempted perpetration of a felony listed in
subdivision (a) in which a death occurs is liable for murder only if
one of the following is proven: [¶] (1) The person was the actual
killer. [¶] (2) The person was not the actual killer, but, with the
intent to kill, aided, abetted, counseled, commanded, induced,
solicited, requested, or assisted the actual killer in the
commission of murder in the first degree. [¶] (3) The person was
a major participant in the underlying felony and acted with
reckless indifference to human life, as described in subdivision (d)
of Section 190.2.”
       Senate Bill 1437 also provides a procedure in new section
1170.95 for an individual convicted of felony murder or murder
under a natural and probable consequences theory to petition the
sentencing court to vacate the conviction and be resentenced on
any remaining counts if he or she could not have been convicted
of murder under Senate Bill 1437’s changes to sections 188 and
189. (Sen. Bill 1437 (2017-2018 Reg. Sess.) § 4.) Section 1170.95,
subdivision (b)(1), provides that the petition “shall be filed with
the court that sentenced the petitioner.”3 The petition must


3     Judge Robert R. Martinez, who was the sentencing judge,
retired in 2018.




                                 6
include a declaration by the petitioner stating he or she is eligible
for relief under the section, providing the superior court case
number and year of the conviction, and indicating whether he or
she requests the appointment of counsel. (§ 1170.95,
subd. (b)(1).)
       The Legislature intended for there to be a three-step
evaluation of a section 1170.95 petition. (Verdugo, supra,
44 Cal.App.5th at pp. 328, 332-333.) As we explained in Verdugo,
“If any of the required information is missing and cannot be
readily ascertained by the court, ‘the court may deny the petition
without prejudice to the filing of another petition and advise the
petitioner that the matter cannot be considered without the
missing information.’ (§ 1170.95, subd. (b)(2).) [¶] If the petition
contains all required information, section 1170.95,
subdivision (c), prescribes a two-step process for the court to
determine if an order to show cause should issue: ‘The court
shall review the petition and determine if the petitioner has
made a prima facie showing that the petitioner falls within the
provisions of this section. If the petitioner has requested counsel,
the court shall appoint counsel to represent the petitioner. The
prosecutor shall file and serve a response . . . and the petitioner
may file and serve a reply . . . . If the petitioner makes a prima
facie showing that he or she is entitled to relief, the court shall
issue an order to show cause.’” (Verdugo, at p. 327.)
       After issuing an order to show cause, the trial court must
hold a hearing “to determine whether to vacate the murder
conviction and to recall the sentence and resentence the
petitioner on any remaining counts . . . .” (§ 1170.95,
subd. (d)(1).) If a hearing is held, “[t]he prosecutor and the
petitioner may rely on the record of conviction or offer new or




                                  7
additional evidence to meet their respective burdens.” (§ 1170.95,
subd. (d)(3); see People v. Lewis (2020) 43 Cal.App.5th 1128,
review granted Mar. 18, 2020, S260598.)4 The prosecution has
the burden of proving beyond a reasonable doubt that the
petitioner is ineligible for resentencing. (§ 1170.95, subd. (d)(3).)

B.     Senate Bill 1437 Is Constitutional
       The trial court found Senate Bill 1437 was unconstitutional
because it impermissibly amended Proposition 7 and Proposition
115, and violated article 1, section 28, subdivision (a)(6), and
article 1, section 29 of the California Constitution. Quintana
contends, the People concede, and we agree the trial court’s
ruling was in error. All appellate courts that have considered
this issue have rejected the claim Senate Bill 1437 is
unconstitutional. (See, e.g., People v. Lippert (2020)
53 Cal.App.5th 304, 313-314 [“[W]e reject the People’s arguments
and conclude that Senate Bill No. 1437 is constitutional”]; People
v. Nash (2020) 52 Cal.App.5th 1041, 1053 [“[W]e conclude the
trial court erred in finding that Senate Bill No. 1437
unconstitutionally amends Proposition 7. We also reject
respondent’s claims that Senate Bill 1437 unconstitutionally
amends Proposition 115 and Proposition 9 and that it violates the


4     The Supreme Court in People v. Lewis limited briefing and
argument to the following issues: “(1) May superior courts
consider the record of conviction in determining whether a
defendant has made a prima facie showing of eligibility for relief
under Penal Code section 1170.95? (2) When does the right to
appointed counsel arise under Penal Code section 1170.95,
subdivision (c)[?]” (Supreme Ct. Minutes, Mar. 18, 2020, p. 364;
People v. Lewis, supra, 43 Cal.App.5th 1128.)




                                 8
separation of powers doctrine.”]; People v. Superior Court
(Ferraro) (2020) 51 Cal.App.5th 896, 902 [“We join the other
appellate courts who have addressed the issue in concluding that
Senate Bill 1437 is not an invalid amendment of either
Proposition 7 or 115 because the legislation did not add to or take
away from any provision in either initiative.”]; People v. Alaybue
(2020) 51 Cal.App.5th 207, 211 [“We conclude that Senate Bill
1437 is constitutional, as it does not amend Propositions 7 and
115 and it does not violate the separation of powers doctrine”].)
We agree with the reasoning in these cases and conclude Senate
Bill 1437 is constitutional.

C.     Section 1170.95 Does Not Apply to Voluntary Manslaughter
       Convictions
       Quintana contends section 1170.95, subdivision (a)(2), by
providing a defendant seeking resentencing pursuant to Penal
Code section 1170.95 must have been “convicted of first degree or
second degree murder following a trial or accepted a plea offer in
lieu of trial at which the petitioner could be convicted of first
degree or second degree murder” (§ 1170.95, subd. (a)(2)),
necessarily applies to defendants who accept a plea offer of
voluntary manslaughter in lieu of going to trial where the
defendant could have been convicted of murder. Quintana’s
contention is contrary to the plain language of the statute and its
legislative history.
       “Our primary task ‘in interpreting a statute is to determine
the Legislature’s intent, giving effect to the law’s purpose.
[Citation.] We consider first the words of a statute, as the most
reliable indicator of legislative intent.’” (California Building
Industry Assn. v. State Water Resources Control Bd. (2018)




                                 9
4 Cal.5th 1032, 1041; accord, In re A.N. (2020) 9 Cal.5th 343, 351-
352.) “‘“We interpret relevant terms in light of their ordinary
meaning, while also taking account of any related provisions and
the overall structure of the statutory scheme to determine what
interpretation best advances the Legislature’s underlying
purpose.’” [Citation.] ‘If we find the statutory language
ambiguous or subject to more than one interpretation, we may
look to extrinsic aids, including legislative history or purpose to
inform our views.’” (In re A.N., at pp. 351-352; accord, ZB, N.A. v.
Superior Court (2019) 8 Cal.5th 175, 189 [“We consider the
provisions’ language in its ‘broader statutory context’ and, where
possible, harmonize that language with related provisions by
interpreting them in a consistent fashion. [Citation.] If an
ambiguity remains after this preliminary textual analysis, we
may consider extrinsic sources such as legislative history and
contemporaneous administrative construction.”].)
       Nowhere in section 1170.95 is the crime of voluntary
manslaughter mentioned, and subdivision (a) provides a remedy
only for “[a] person convicted of felony murder or murder.” As the
Court of Appeal observed in People v. Cervantes (2020)
44 Cal.App.5th 884, 887 (Cervantes), in concluding
section 1170.95 does not provide relief for convictions of
voluntary manslaughter where a defendant charged with murder
enters a no contest plea to voluntary manslaughter, “[H]ere the
language of the statute unequivocally applies to murder
convictions. There is no reference to the crime of voluntary
manslaughter. To be eligible to file a petition under section
1170.95, a defendant must have a first or second degree murder
conviction. The plain language of the statute is explicit; its scope
is limited to murder convictions.” (Accord, People v. Paige (2020)




                                10
51 Cal.App.5th 194, 204 (Paige) [“[W]e agree with our colleagues
in the Second, Fourth and Fifth Districts holding that defendants
charged with felony murder but convicted of voluntary
manslaughter pursuant to a plea agreement are not eligible for
relief under section 1170.95.”]; People v. Sanchez (2020)
48 Cal.App.5th 914, 918 (Sanchez) [“By its plain language,
section 1170.95 thus makes resentencing relief available only to
qualifying persons convicted of murder.”]; People v. Turner (2020)
45 Cal.App.5th 428, 435-436 (Turner) [“Relying on the clear
language of the statute, courts including ours have concluded
that section 1170.95 is unambiguous and does not provide relief
to persons convicted of manslaughter.”]; People v. Flores (2020)
44 Cal.App.5th 985, 993 [“Section 1170.95 does not mention, and
thus does not provide relief to, persons convicted of
manslaughter, which, ‘while a lesser included offense of murder,
is clearly a separate offense . . . .’”].)
       Quintana’s argument, the reference in section 1170.95,
subdivision (a)(2), to the defendant’s acceptance of “a plea offer in
lieu of trial at which the petitioner could be convicted of first
degree or second degree murder” means a defendant is eligible for
relief if he or she accepted a plea offer for voluntary
manslaughter in lieu of murder, is contrary to the plain language
of section 1170.95, subdivision (a). As the Court of Appeal in
Paige, supra, 51 Cal.App.5th at page 202 explained, “[R]ead in
the context of the statute as a whole, considering both its
structure and its language, subdivision (a)(2) cannot reasonably
be understood to encompass persons who accept a plea offer in
lieu of trial for a crime other than murder. The first paragraph
of section 1170.95, subdivision (a) sets forth the basic ‘who’ and
‘what’ of the statute—who may seek relief and what they may




                                 11
seek. The ‘who’ is ‘[a] person convicted of felony murder or
murder under a natural and probable consequences theory’ and
the ‘what’ is the opportunity to ‘file a petition with the court . . .
to have the petitioner’s murder conviction vacated.’ (Italics
added.) The provision on which [defendant] relies, section
1170.95, subdivision (a)(2), is one of three conditions—all of
which must also apply before the person convicted of felony
murder or natural and probable consequences murder may seek
relief under section 1170.95. Given the structure of the statute
and the language in the first paragraph of section 1170.95,
subdivision (a), the reference to a person who ‘accepted a plea
offer’ in subdivision (a)(2) must necessarily mean a person who
accepted a plea to, and was convicted of, first or second degree
murder in lieu of a trial at which he could have been convicted of
either of those charges.” (Accord, Sanchez, supra, 48 Cal.App.5th
at pp. 918-919; Turner, supra, 45 Cal.App.5th at p. 438.)
        Further, contrary to Quintana’s argument, section 1170.95,
subdivision (a)(2)’s reference to a defendant’s acceptance of a plea
is not rendered superfluous under our construction of section
1170.95 to apply only to murder convictions. “Specifying that
section 1170.95 applies to murder convictions both by trial and by
guilty plea clarifies that it does not matter how the murder
conviction was obtained for section 1170.95 to apply. Regardless
of whether that clarification was necessary, ‘“the Legislature may
choose to state all applicable legal principles in a statute rather
than leave some to even a predictable judicial decision.”’
[Citation.] Express statutory language defining the class of
defendants to whom section 1170.95 applies is not surplusage.”
Had the legislature intended to include voluntary manslaughter
within the scope of section 1170.95, it could have chosen to do so;




                                 12
we do not add language to an unambiguous statute. (Sanchez,
supra, 48 Cal.App.5th at p. 919.)
       The legislative history of section 1170.95 supports this
construction of the statute. “First, the Legislature understood
the distinction between murder and manslaughter and focused
its efforts on revising accomplice liability under a felony murder
or natural and probable consequences theory. Second, nearly
every committee report and analyses made note of the life
sentences imposed for defendants convicted of first- or second-
degree murder. One report based cost estimates on the number
of inmates serving terms for first- or second-degree murder.
Finally, the petitioning procedure was restricted by amendment
to apply to persons convicted of felony murder or murder under a
natural and probable consequences theory. Viewed together, the
legislative history confirms that a defendant who faces murder
liability under the natural and probable consequences doctrine,
but pleads guilty to manslaughter in lieu of trial, is not eligible
for resentencing under section 1170.95.” (Turner, supra,
45 Cal.App.5th at p. 438; accord, Paige, supra, 51 Cal.App.5th at
p. 203.)
       The fact a defendant who is convicted of murder may be
eligible to obtain relief under section 1170.95, but a defendant
who pleaded guilty of voluntary manslaughter instead of facing a
murder charge cannot, does not lead to an absurd result, as
argued by Quintana. We agree with the analysis of the court in
Turner, supra, 45 Cal.App.5th at page 439, “The punishment for
manslaughter is already less than that imposed for first- or
second-degree murder, and the determinate sentencing ranges of
3, 6, or 11 years for voluntary manslaughter and 2, 3, or 4 years
for involuntary manslaughter permit a sentencing judge to make




                                13
punishment commensurate with a defendant’s culpability based
on aggravating and mitigating factors. [Citations.] Providing
relief solely to defendants convicted of murder under a felony-
murder or natural-and-probable consequences theory does not
conflict with the Legislature’s stated objective to make ‘statutory
changes to more equitably sentence offenders in accordance with
their involvement in homicides.’” (Accord, Paige, supra,
51 Cal.App.5th at p. 204.)
       Quintana’s reliance on In re R.G. (2019) 35 Cal.App.5th 141
and People v. Page (2017) 3 Cal.5th 1175 (Page) is misplaced. In
In re R.G., the same court that decided Cervantes concluded
section 1170.95’s petitioning procedures apply to juvenile
offenders, even though Senate Bill 1437 uses terminology used in
adult criminal proceedings and the statute does not reference
juvenile offenders. (In re R.G., at pp. 144, 146-147.) However,
the court’s holding was based on its analysis of juvenile law,
including that Senate Bill 1437’s amendment to section 188 to
limit reliance on the natural and probable consequences doctrine
applies to juvenile offenders pursuant to Welfare and Institutions
Code section 602. (In re R.G., at pp. 148-151; see People v. Munoz
(2019) 39 Cal.App.5th 738, 756, fn. 19 [The holding in In re R.G.
“was premised on several considerations specific to the juvenile
law, including, inter alia, that provisions of the Welfare and
Institutions Code specifically contemplate incorporating
substantive criminal laws into juvenile proceedings, and
excluding juveniles from . . . section 1170.95’s reach could run
afoul of the requirement that a juvenile may not be held in
physical confinement for a period exceeding that which could be
imposed upon an adult convicted of the same offense”].)




                                14
       In Page, supra, 3 Cal.5th at page 1180 the Supreme Court
held a defendant who is convicted of unlawfully driving or taking
a vehicle (§ 10851) may be eligible for resentencing under
Proposition 47, the Safe Neighborhoods and Schools Act of 2014
(§ 1170.18), if the defendant was convicted of the offense based on
his or her theft of the vehicle, which would qualify as theft of
property under section 490.2 if the vehicle was worth $950 or
less. The Page court’s analysis was based on the language of
Proposition 47, the voters’ instructions, and the proposition’s
legislative history. (Page, at pp 1183-1187.) Neither R.G. nor
Page addressed whether section 1170.95 applies to convictions for
manslaughter.

D.    Section 1170.95 Does Not Violate the Equal Protection
      Clause
      Quintana contends section 1170.95 violates the Equal
Protection Clause because it treats defendants convicted of
voluntary manslaughter pursuant to a plea differently from those
convicted of murder. We agree with the Courts of Appeal that
have rejected an equal protection challenge on this basis. (See
Sanchez, supra, 48 Cal.App.5th at p. 920; Paige, supra,
51 Cal.App.5th at p. 206; Cervantes, supra, 44 Cal.App.5th at
p. 888.)
      “The concept of equal treatment under the laws means that
persons similarly situated regarding the legitimate purpose of the
law should receive like treatment. [Citation.] ‘“The first
prerequisite to a meritorious claim under the equal protection
clause is a showing that the state has adopted a classification
that affects two or more similarly situated groups in an unequal
manner.” [Citation.] This initial inquiry is not whether persons




                                15
are similarly situated for all purposes, but “whether they are
similarly situated for purposes of the law challenged.”’” (People v.
Morales (2016) 63 Cal.4th 399, 408; accord, Cooley v. Superior
Court (2002) 29 Cal.4th 228, 253; People v. Lopez (2019)
38 Cal.App.5th 1087, 1111, review granted, Nov. 13, 2019,
S258175 [rejecting equal protection challenge to Senate Bill 1437
based on its exclusion of defendants convicted of attempted
murder from its provisions for relief].)
       Although Quintana contends those convicted of voluntary
manslaughter and murder are similarly situated, it is axiomatic
that “‘offenders who commit different crimes are not similarly
situated for equal protection purposes.’” (Cervantes, supra,
44 Cal.App.5th at p. 888; accord, Paige, supra, 51 Cal.App.5th at
p. 206; Sanchez, supra, 48 Cal.App.5th at p. 920.) Because
Quintana was “‘convicted of voluntary manslaughter, a different
crime from murder, which carries a different punishment,’” he
“‘has failed to establish the threshold requirement of an equal
protection claim: disparate treatment of similarly situated
persons.’” (Sanchez, at p. 920; accord, Paige, at p. 205; Cervantes,
at p. 888.)
       Even if those convicted of manslaughter and murder were
similarly situated for purposes of section 1170.95, we agree with
the reasoning of the courts in Paige, supra, 51 Cal.App.5th at
page 205, Sanchez, supra, 48 Cal.App.5th at page 921, and
Cervantes, supra, 44 Cal.App.5th at page 888 that an equal
protection challenge still fails. “[I]f the classification does not
involve a suspect class, legislation is presumed to be valid under
the equal protection clause if the statutory classification is
rationally related to a legitimate state interest.” (People v. Mora
(2013) 214 Cal.App.4th 1477, 1483; see Paige, at p. 205 [applying




                                16
rational basis review in deciding equal protection challenge];
Sanchez, at p. 921 [same]; Cervantes, at p. 888 [same]; People v.
Lopez, supra, 38 Cal.App.5th at p. 1111 [“We . . . apply rational
basis review to determine whether the Legislature’s limitation of
the ameliorative provisions of Senate Bill 1437 was justified.”].)
      As the Sanchez court explained, “the Legislature could
have reasonably concluded ‘that the punishment for voluntary
manslaughter was appropriate, but the punishment for murder
based on the [natural and probable consequences theory] could be
excessive and reform was needed only there.’ [Citation.] ‘“The
Legislature is responsible for determining which class of crimes
deserves certain punishments and which crimes should be
distinguished from others. As long as the Legislature acts
rationally, such determinations should not be disturbed.”’
[Citation.] [¶] We reject [defendant’s] assertion that the
distinction was not reasonable in light of the Legislature’s intent
to save money on the costs of incarceration. Whether
expanding section 1170.95 to include those who pled guilty to
voluntary manslaughter would result in more savings is
irrelevant. That is exactly the type of fiscal line-drawing and
policymaking decision that the Legislature is free to make.
[Citation.] It does not demonstrate that it was irrational to
distinguish between those convicted of murder by plea and those
convicted of voluntary manslaughter by plea.” (Sanchez, supra,
48 Cal.App.5th at p. 921; accord, Paige, supra, 51 Cal.App.5th at
p. 206; Cervantes, supra, 44 Cal.App.5th at pp. 888-889.)5


5     We likewise reject Quintana’s argument he was denied
substantive due process. “‘[S]ubstantive due process requires a
rational relationship between the objectives of a legislative




                                17
E.     The Trial Court Did Not Err in Failing To Appoint Counsel
       Before Denying Quintana’s Petition for Resentencing
       Quintana contends the trial court erred when it summarily
denied his petition for resentencing without first appointing
counsel because he made a prima facie showing he falls within
the provisions of section 1170.95. Because section 1170.95 does
not provide relief for defendants convicted of voluntary
manslaughter, the court did not err.
       As we explained in Verdugo with respect to the trial court’s
first prima facie review under section 1170.95, subdivision (c),
“because a petitioner is not eligible for relief under section
1170.95 unless he or she was convicted of first or second degree
murder based on a charging document that permitted the
prosecution to proceed under a theory of felony murder or murder
under the natural and probable consequences doctrine (§ 1170.95,
subd. (a)(1), (2)), the court must at least examine the complaint,
information or indictment filed against the petitioner; the verdict
form or factual basis documentation for a negotiated plea; and
the abstract of judgment. Based on a threshold review of these
documents, the court can dismiss any petition filed by an
individual who was not actually convicted of first or second
degree murder.” (Verdugo, supra, 44 Cal.App.5th at pp. 329-330;
accord, People v. Cornelius (2020) 44 Cal.App.5th 54, 58, review


enactment and the methods chosen to achieve those objectives.’
[Citation.] Here there was such a relationship. The legislative
goal was to eliminate the sentencing disparity caused by the
felony murder rule [and natural and probable consequences
doctrine]. That goal was properly achieved by the section 1170.95
petition procedure to vacate those murder convictions.”
(Cervantes, supra, 44 Cal.App.5th at p. 889.)




                                18
granted Mar. 18, 2020, S260410 [“Cornelius contends the trial
court was statutorily required to appoint counsel pursuant to
section 1170.95, subdivision (c), once he alleged that he satisfied
the filing requirements for the petition, regardless of whether the
allegations are accurate. We reject his contention where, as here,
he is indisputably ineligible for relief”]; People v. Lewis, supra,
43 Cal.App.5th at pp. 1139-1140 [“Given the overall structure of
the statute, we construe the requirement to appoint counsel as
arising in accordance with the sequence of actions described in
section 1170.95 subdivision (c); that is, after the court determines
that the petitioner has made a prima facie showing that
petitioner ‘falls within the provisions’ of the statute, and before
the submission of written briefs and the court’s determination
whether petitioner has made ‘a prima facie showing that he or
she is entitled to relief’”]; but see People v. Cooper (2020)
54 Cal.App.5th 106, 118-119 [once the trial court determines the
petition contains the required information, the court performs a
single prima facie review, and if the defendant makes a prima
facie showing of entitlement to relief, the court issues an order to
show cause].)
       As discussed, because Quintana was not convicted of
murder, he does not fall within the provisions of section 1170.95.
Quintana therefore did not make the first prima facie showing
under section 1170.95, subdivision (c), and the trial court
properly denied his petition without first appointing counsel.




                                19
                        DISPOSITION

     The order denying Quintana’s petition for resentencing
under section 1170.95 is affirmed.



                            FEUER, J.

     We concur:



           PERLUSS, P. J.



           SEGAL, J.




                              20